Citation Nr: 1503681	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-36 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a dental disorder claimed as secondary to service-connected esophageal carcinoma of the epiglottis.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Nigam, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969, to include service in the Republic of Vietnam (Vietnam).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which, inter alia, denied service connection for dental disorder NOS (claimed as dental condition).  

A claim for service connection for a dental condition is also considered to be a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 1993).  As this matter stems from an adverse RO determination dealing only with the issue of establishing service connection for a dental disability for compensation purposes, to include as secondary to a service-connected disability, the appeal is limited to this issue only.  See Matthews v. Nicholson, 19 Vet. App. 202, 205 (2005).  

In a statement received in October 2007 the Veteran requested to appear at a hearing before a Decision Review Officer (DRO).  However, in a statement received in January 2009 he cancelled his hearing request.  Thus, the hearing request is deemed withdrawn. See 38 C.F.R. § 20.704 (2013).  

This appeal was processed using the Virtual VA paperless claims processing system (VVA).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

A considerable amount of evidence has been added to the virtual file since the last Supplemental Statement of the Case was issued in September 2008 to include newly translated documents received in November 2014. 38 C.F.R. §§  19. 31, 19.37, 20.1304. This evidence should be reviewed in conjunction with the Veteran's pending appeal. 

Accordingly, the case is REMANDED for the following action:

Review evidence associated with the file since September 2008. If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2013).  


_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

